          Case 1:21-cv-03524-PAE Document 36 Filed 07/20/21 Page 1 of 1


                                             ~~e,j/

                                   WIMPFHEIMER & WIMPFHEIMER

                                         MICHAEL C. WIMPFHEIMER



                                                                   July 19, 2021
    VIACM/ECF

    Honorable Paul A. Engelmayer
    United States District Court
    Southern District of New York
    40 Foley Square
    Courtroom 1305
    New York, New York 10007

            Re: Edward Pincover v. JP Morgan Chase Bank, N.A., et al., Case No. l :2 l-cv-03524
            PAE

    Your Honor:

    Your Honor has previously scheduled a conference in this matter for Thursday, July 22, 202 l. In
    the interim, Your Honor has extended the time for Wells Fargo to answer or move to August 20,
    2021. Consequently, as discussed by me and consented to by the attorneys for JP Morgan Chase,
    Wells Fargo and Key Bank, we would request that the conference be adjourned until after the
    answers or motions have been filed.

    The matter has been resolved as against defendants, TD Bank and PNC Bank.

    On a personal note, I am going to be out of the country from August 18, 202 l, through September
    9, 2021. Because of Jewish Holidays and my scheduled trip, I would appreciate your rescheduling
    the conference for either September 13, 14, 17 or 20, 2021.

    Thank you for your courtesy,

                                                         Respectfully submitted,




    cc: All Counsel of Record via CM/ECF
                                                      ~H~f.C:1161.~
Granted, The initial pretrial conference presently scheduled for
July 22, 2021 at 2:00 p,m, is rescheduled for September 17, 2021
at 2 p.m,


                   POMf A_~(\~
SO ORDERED,


                    PAUL A. ENGELMA YER
July 20, 2021       United States District Judge
                       330 WEST 58TH STREET• SUITE 308 · NEW YORK, NEW YORK 10019
                  TEL. 212-247-8448 · FAX212-247-8196, EMAIL MICHAEL@MWIMPFHEIMER.COM
